This communication has been sent to file a corrected Notice of Allowance (see attached, Corrected Notice of Allowance and the corrected Issue Classification).
This Office Action is identical to the previous Office Action mailed on 24 June 2022, however the Issue Classification, Notice of Allowance and the below Allowability Notice, have been corrected to change the following:
Original claims 15, 17, 23, and 30 were shown on the Notice of Allowance as being allowed, however original claims 15, 17, 23, and 30 were canceled by an Examiner's Amendment. This has been corrected and original claims 15, 17, 23, and 30 are no longer shown to be allowed. The Issue Classification has been updated to reflect the cancellation of claims 15, 17, 23, and 30. Similarly, the total number of claims allowed has been corrected to show 26 total claims are allowed, instead of 30 claims allowed. Finally, paragraphs 5 and 15 below have been corrected to no longer include claim 15, 17, 23, and 30  as being allowed.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 14 June 2022.
Claims 15, 17, 23, and 30 are canceled by an approved Examiner’s Amendment.
Claims 1-14, 16, 18-22, and 24-29 are currently pending.
Claims 1-14, 16, 18-22, and 24-29 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 14 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10669948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 14 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US11187160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodore Olds on 14 June 2022.
The application has been amended as follows: 
Claim 11 (Currently Amended). A gas turbine engine comprising:
a propulsor drive turbine driving a turbine shaft, said turbine shaft engaging a gear reduction, said gear reduction driving a propulsor rotor at a speed that is less than the speed of the propulsor drive turbine; and
said gear reduction being a non-epicyclic gear reduction;
wherein said turbine shaft drives an input gear of said gear reduction through a flexible input shaft;
wherein an output gear of said gear reduction drives the propulsor rotor through a flexible output shaft; 
said turbine shaft and said flexible output shaft rotate about coaxial axes; and
wherein a pressure ratio across said propulsor drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said propulsor drive turbine related to a pressure at an outlet of said propulsor drive turbine prior to any exhaust nozzle.
Claim 15 (Canceled).
Claim 17 (Canceled).
Claim 18 (Currently Amended). The gas turbine engine as set forth in claim 11 
Claim 20 (Currently Amended). A gas turbine engine comprising:
a propulsor drive turbine driving a turbine shaft, said turbine shaft engaging a gear reduction, said gear reduction having an output gear driving a propulsor rotor at a speed that is less than the speed of the propulsor drive turbine, said turbine shaft driving an input gear;
said gear reduction being a non-epicyclic gear reduction;
wherein said input gear drives a plurality of circumferentially spaced intermediate gears to, in turn, drive said output gear; 
wherein there are a plurality of oil baffles circumferentially spaced between said intermediate gears and for delivering a lubricant to said input gear; and
wherein a pressure ratio across said propulsor drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said propulsor drive turbine related to a pressure at an outlet of said propulsor drive turbine prior to any exhaust nozzle.
Claim 22 (Currently Amended). The gas turbine engine as set forth in claim 21, wherein a bypass ratio of the volume of air delivered into the bypass duct compared to the volume of air delivered into the compressor section is greater than 10[[;]].
Claim 23 (Canceled).
Claim 24 (Currently Amended). The gas turbine engine as set forth in claim 22
Claim 30 (Canceled).
Allowable Subject Matter
Claims 1-14, 16, 18-22, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 1:
a propulsor drive turbine driving a turbine shaft, said turbine shaft engaging a gear reduction, said gear reduction driving a propulsor rotor at a speed that is less than the speed of the propulsor drive turbine;
said gear reduction being a non-epicyclic gear reduction;
wherein the propulsor rotor has a propulsor shaft, and the propulsor shaft is co-axial with the propulsor drive turbine; and
a pressure ratio across said propulsor drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said propulsor drive turbine related to a pressure at an outlet of said propulsor drive turbine prior to any exhaust nozzle (emphasis added);
Regarding Claim 11:
wherein a pressure ratio across said propulsor drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said propulsor drive turbine related to a pressure at an outlet of said propulsor drive turbine prior to any exhaust nozzle.
Regarding Claim 20:
said gear reduction being a non-epicyclic gear reduction;
wherein said input gear drives a plurality of circumferentially spaced intermediate gears to, in turn, drive said output gear; and
wherein there are a plurality of oil baffles circumferentially spaced between said intermediate gears and for delivering a lubricant to said input gear;
wherein a pressure ratio across said propulsor drive turbine being greater than 5 to 1, with the pressure ratio defined by a pressure measured prior to an inlet to said propulsor drive turbine related to a pressure at an outlet of said propulsor drive turbine prior to any exhaust nozzle (emphasis added);
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Hawkins (WO 0017540), Bradbrook (EP 2226487 B1), Sheridan et al (US 8756908 B2), and Sheridan et al (US 20100105516 A1).
The Examiner notes, Bradbrook et al is considered the closest prior art, but does not teach the limitations as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745